Citation Nr: 0841349	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-10 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left leg condition.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran was denied service connection for PTSD and a left 
leg condition by the RO in a March 2006 rating decision.  
Because the veteran failed to perfect an appeal of either 
issue, the March 2006 rating decision became final.  The 
veteran filed a claim to reopen both issues in June 2007.  In 
a December 2007 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for PTSD and a 
left leg condition.  The veteran filed a notice of 
disagreement with regard to both disabilities in December 
2007.  In a January 2008 Supplemental Statement of the Case 
(SSOC), the RO once again determined that new and material 
evidence had not been submitted to reopen the claims.  In 
August 2008, the veteran's representative filed a VA Form 646 
addressing both disabilities, and the Board construes this 
submission to be a valid and timely substantive appeal.  See 
38 C.F.R. §§ 20.202, 20.302 (2008).  Therefore, because the 
veteran has perfected a timely appeal, the issues of whether 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for PTSD and a 
left leg condition are properly before the Board.  The fact 
that the veteran received a SSOC instead of a Statement of 
the Case (SOC) amounts to no more than harmless error and 
results in no prejudice to the veteran.

The Board notes that the issues of entitlement to service 
connection for a left hand injury and entitlement to service 
connection for a respiratory condition have not been 
perfected.  The veteran was denied service connection for 
both of these disabilities by the RO in a March 2006 rating 
decision.  Because the veteran failed to perfect an appeal of 
either issue, the March 2006 rating decision became final.

To date, the veteran has not filed a claim to reopen the 
issue of entitlement to service connection for a left hand 
injury.  As a result, this issue is not a part of the current 
appeal.

In June 2007, the veteran filed a claim to reopen the issue 
of entitlement to service connection for a respiratory 
condition.  In a December 2007 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen this claim.  To date, the veteran has not 
filed a notice of disagreement with regard to this issue.  
The Board advises the veteran that, because notice of the 
December 2007 rating decision was mailed to him on December 
14, 2007, he has until one year from that date (i.e., 
December 15, 2008 since December 14 is a Sunday) to submit a 
timely notice of disagreement.  See 38 C.F.R. §§ 20.302, 305 
(2008).  At the present time, however, the Board does not 
have jurisdiction to consider this issue.  See 38 C.F.R. § 
20.200 (2008).

For reasons explained below, the issue of entitlement to 
service connection for PTSD on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


FINDINGS OF FACT

1.  The March 2006 rating decision that denied entitlement to 
service connection for PTSD and a left leg condition was not 
timely appealed and is final.

2.  Evidence submitted since the March 2006 rating decision 
denying service connection for PTSD includes evidence that 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.

3.  Evidence submitted since the March 2006 rating decision 
denying service connection for a left leg condition either 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left leg 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), in which the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and must notify the claimant of 
the evidence and information that is necessary to establish 
his entitlement to the underlying claim for the benefit 
sought (i.e., service connection).  The Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a June 2007 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence would 
constitute new and material evidence, what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The letter also advised the veteran 
of the bases for the prior denial of service connection for 
both PTSD and a left leg condition, as well as the 
information and evidence needed to establish a disability 
rating and an effective date for the disabilities on appeal.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, service personnel 
records, post-service VA treatment records, a statement from 
the veteran's private doctor, and statements from the veteran 
and his representative.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing argument and 
responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

III.  Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	 PTSD

Service connection for PTSD was previously denied by rating 
decision in March 2006 because PTSD was not found to have 
been clinically diagnosed and linked to service.

The evidence received subsequent to the March 2006 rating 
decision includes VA treatment records dated from January 
2007 to November 2007.  In a January 2007 VA progress note, 
an Axis I diagnosis for the veteran notes a history of PTSD.  
In April 2007 VA progress notes, an Axis I diagnosis for the 
veteran notes a history of PTSD, and a summary list of his 
past medical history includes chronic PTSD.  In a May 2007 VA 
progress note, the veteran reported that his PTSD symptoms 
stem from his time in the military, when he experienced 
active combat and was involved in training other members of 
the military.  In another May 2007 VA progress note, an Axis 
I diagnosis of PTSD is rendered for the veteran.  In November 
2007 VA progress notes, a history of PTSD is noted, and a 
summary list of the veteran's past medical history includes 
chronic PTSD.

Thus, the new evidence relates to unestablished facts and 
raises a reasonable possibility of substantiating the claim.  
Such evidence is new and material and the claim for service 
connection for PTSD is reopened.

B.	Left Leg Condition

Service connection for a left leg condition was previously 
denied by rating decision in March 2006 because a chronic 
left leg condition was not found to have been clinically 
diagnosed.

The evidence considered at the time of the March 2006 rating 
decision included the veteran's service treatment records, 
service personnel records, and post-service VA treatment 
records dated from July 2005 to March 2006.  The RO noted 
that the veteran's service treatment records show that he 
sustained a knee injury while playing football at Fort Dix, 
New Jersey and received treatment in service for this 
condition (characterized as a left leg condition).  However, 
the RO denied service connection for a left leg condition 
because no permanent residual or chronic disability subject 
to service connection was shown by the service treatment 
records or demonstrated by any post-service treatment 
records.  The post-service treatment records considered by 
the RO in its March 2006 rating decision included a December 
2005 VA progress note stating that the veteran had 
experienced left pretibial pain associated with increased 
exercise, with acute worsening of this condition occurring in 
August 2005; however, no diagnosis was rendered.

The evidence received since the March 2006 rating decision 
includes a statement from the veteran dated in September 
2006; VA treatment records dated in July 2006, April 2007, 
and November 2007; and a June 2007 statement from the 
veteran's private doctor (S.M.S., M.D.).

In his September 2006 statement, the veteran described an in-
service incident that allegedly took place when he was 
stationed in or around Camp Drum, New York.  According to his 
account of this incident, a round of mortars went off nearby 
to him and small pieces of shrapnel hit his knapsack, helmet, 
and left calf, resulting in an injury to his left calf.  He 
stated that he cleaned the wound and put two stitches in his 
calf to keep it closed, and then went to a field tent and was 
treated and given ten days of light duty.  However, to raise 
a reasonable possibility of substantiating this claim, newly 
submitted evidence must pertain to whether a chronic left leg 
condition has been clinically diagnosed.  The veteran's 
statement fails to address whether he has been clinically 
diagnosed with a chronic left leg condition.  Therefore, this 
evidence is not new and material.

In July 2006, April 2007, and November 2007, VA progress 
notes state that the veteran had experienced left pretibial 
pain associated with increased exercise, with acute worsening 
of this condition occurring in August 2005.  However, these 
progress notes are entirely duplicative of the December 2005 
VA progress note that was previously considered by the RO in 
its March 2006 rating decision.  Therefore, this evidence is 
not new and material.

In his June 2007 statement, Dr. S.M.S. noted that the veteran 
has a documented history of a left knee injury during active 
duty, and opined that "it is conceivable that this injury 
may cause limitations in motion of his [left] knee at a 
future date."  As stated above, to raise a reasonable 
possibility of substantiating this claim, newly submitted 
evidence must pertain to whether a chronic left leg condition 
has been diagnosed.  Dr. S.M.S.'s statement fails to render a 
clinical diagnosis of a chronic left leg condition for the 
veteran.  Therefore, this evidence is not new and material.

For these reasons, the Board finds that the evidence 
submitted in support of service connection for a left leg 
condition since the March 2006 rating decision is cumulative 
of evidence previously considered or does not bear directly 
and substantially upon the issue at hand, and in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board concludes that the evidence 
received since the March 2006 denial of service connection 
for a left leg condition is not new and material; therefore, 
the claim is not reopened, and the March 2006 rating decision 
remains final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the evidence 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

New and material evidence having not been received, the claim 
of entitlement to service connection for a left leg condition 
is not reopened.


REMAND

Reopening the claim of entitlement to service connection for 
PTSD does not end the inquiry; rather, consideration of the 
claim on the merits is required.  However, after a review of 
the record, the Board observes that further development is 
required prior to adjudicating the veteran's claim for 
service connection for PTSD.

VA progress notes of record reflect that the veteran has been 
followed in the Mood Medication Clinic at the VA Medical 
Center (VAMC) in West Haven, Connecticut.  Therefore, ongoing 
medical records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  In addition, private treatment 
records should be obtained from Dr. S.M.S., who indicated in 
his June 2007 statement that he had treated the veteran in 
the past for anxiety.

In addition, VA progress notes dated in April 2007 and 
November 2007 reflect that the veteran has been awarded 
benefits by the Social Security Administration (SSA).  
However, a copy of the SSA decision and the underlying 
records upon which the award is based are not contained in 
the claims file.  As these records may be relevant to his 
claim, a request should be made to the SSA for any records 
pertaining to the veteran, including any decisions and any 
medical evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran contends that his current PTSD is related to 
stressor events that he experienced while serving in the 
military.  Such stressor events, according to the veteran, 
include the following: (1) during basic training at Fort Dix, 
New Jersey, he was locked in an arms room for approximately 
six hours (during which time, President Kennedy was shot); 
(2) during an exercise in or around Camp Drum, New York, he 
and his unit were training with 81-millimeter mortars when a 
round went off nearby and small pieces of shrapnel hit his 
knapsack, helmet, and left calf, resulting in injury to his 
left calf; (3) while stationed at Camp Drum, he trained 
reserve troops in how to use weapons and participated in 
simulated combat exercises and simulated biological attacks; 
and (4) while on border duty in Germany with the 3rd Armored 
Cavalry, he served as a gunner with a 4.2-inch mortar and his 
unit was eye to eye with the enemy on many occasions, with 
shots being fired once in a while (including an incident when 
a fellow soldier started shooting his pistol and rounds went 
over the veteran's head and all over the place, before the 
veteran and another solider disarmed him).

The veteran should be asked to provide more specific 
information concerning these stressors, including the names 
of other individuals involved, the dates within a two-month 
time frame of the claimed stressors, and the locations where 
the reported stressors occurred.  If sufficient information 
is provided, then an attempt to verify such stressor(s) 
should be made.

If any stressor is verified, then the veteran should be 
afforded a VA examination to determine whether he suffers 
from PTSD as a result of the verified in-service stressor(s).  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, both VA (to 
include the West Haven VAMC) and 
private (to include Dr. S.M.S.), who 
have treated him for PTSD at any time.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.

2.  The RO should contact the SSA and 
request copies of all documents 
pertaining to the veteran, including 
any decisions and any medical records 
relied upon in making those decisions.

3.  The veteran should be asked to 
provide additional lay or written 
evidence to corroborate his claimed 
stressors, to include the names of 
other individuals involved, the dates 
within a two-month time frame of the 
claimed stressors, and the locations 
where the reported stressors occurred.

The veteran should be advised that he 
can also submit "buddy statements" 
containing verifiable information 
regarding the events claimed as 
stressors during his military service.  
Advise the veteran that this 
information is vitally necessary in 
order to obtain supportive evidence of 
the claimed stressful events he 
experienced; and without which, his 
claim may be denied.

4.  With this information, the RO 
should review the file and prepare a 
summary of all of the veteran's claimed 
in-service stressors.  This summary, as 
well as any additional information 
obtained from the veteran concerning 
his alleged stressors and any relevant 
information from his service personnel 
records, should be sent to the U. S. 
Army and Joint Services Records 
Research Center (JSRRC), requesting 
that an attempt be made to 
independently verify the claimed 
stressors.  The JSRRC should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories 
should be conducted in an effort to 
verify attacks and casualties if deemed 
necessary.

5.  After receiving a response from 
JSRRC, the RO should make a 
determination as to which (if any) 
stressors are corroborated, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was 
involved in combat, then corroborative 
evidence is not required regarding any 
combat-related stressors.

6.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated 
as verified, and that only the verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.

The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that diagnosis.  
The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may result in the denial of the 
original claim for service connection.

7.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


